Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Gruen et al. (US 2011/0256019 A1, hereinafter “Gruen”) in view of Lin et al. (US 2022/0047761 A1, hereinafter “Lin”).

As to claim 21, Gruen (Fig. 2) discloses a display device (200) comprising: 
a display panel comprising a plurality of sets of light emitting diode (LED) units (203), wherein each set of LED units from the plurality of sets of LED units includes a plurality of visible light emitting LEDs (204) configured to emit visible light in a corresponding visible range (Para. 0021), and an ultraviolet (UV) light emitting LED (206) configured to emit light in a UV range (Para. 0021); and 
a controller (Fig. 5 element 504) configured to: 
operate the display panel in a display mode by turning on the plurality of visible light emitting LEDs included in the plurality of sets of LED units to display image data and turning off the UV light emitting LED included in the plurality of LED units (Para. 0029-0030); and 
switch operation from the display mode of the display panel to a cleaning mode of the display panel by turning on the UV light emitting LED included in the plurality of LED units (Para. 0031).
Gruen does not disclose switch operation from the display mode of the display panel to a cleaning mode of the display panel by turning off the plurality of visible light emitting LEDs included in the plurality of sets of LED units. 
However, Lin teaches switch operation from the display mode of the display panel to a cleaning mode of the display panel by turning off the plurality of visible light emitting LEDs included in the plurality of sets of LED units and turning on the UV light emitting LED included in the plurality of LED units (Para. 0043). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Lin to turn of the illumination LEDs during the cleaning mode in the device disclosed by Gruen. The motivation would have been to conserve power. 
The above rejection also stands for the corresponding method of claim 32 and media of claim 40. 

As to claim 22, Gruen (Fig. 6) discloses the display device of claim 21, wherein the controller is further configured to:
receive the image data from a computing device, the image data displayed during the display mode (Para. 0015; image data for ATMs); 
determine that no other image data is received (steps 602-608, no input would continue to display the default display image data); and 
retrieve one or more conditions for switching modes of operation from the display mode to the cleaning mode responsive to determining that no other image data is received (step 610; Para. 0041); 
wherein the controller switches the display panel from the display mode to the cleaning mode responsive to determining that the one or more conditions for switching modes of operation from the display mode to the cleaning mode is met (step 612; Para. 0041).
The above rejection also stands for the method of claim 33.

As to claim 23, Gruen discloses the display device of claim 21, wherein the controller is further configured to: cause the display panel to turn off each UV light emitting LED in each of the plurality of sets of LED units (Fig. 2 element 206) responsive to receiving an indication that a computing device that is connected to the display device is turned on (Fig. 6 step 616; Para. 0039).
The above rejection also stands for the method of claim 34.

As to claim 24, Gruen discloses the display device of claim 21, wherein the controller is further configured to:
determine whether a current time of day is within a time range associated with the display mode (Para. 0033); and
cause the display panel to turn off each UV light emitting LED in each of the plurality of sets of LED units responsive to determining that the current time of day is within the time range (Para. 0033, the UV light is turned off when the ATM is in use, and that time period is interpreted to read on “a time range associated with the display mode”.).
The above rejection also stands for the method of claim 35.

As to claim 25, Gruen (Fig. 6) discloses the display device of claim 24, wherein the controller is further configured to: receive the time range associated with the display mode based on user input (Para. 0033, ATM machines would receive input during operating hours); and 
generate a rule based on the received time range, the rule including a time condition based on the received time range and an action to cause the display panel to turn off each UV light emitting LED in each of the plurality of sets of LED units (Para. 0033, the UV light is turned off during the operating hours of the ATM machines).
The above rejection also stands for the method of claim 36.

As to claim 26, Gruen discloses the display device of claim 24, wherein the controller is further configured to:
track times at which each UV light emitting LED in each of the plurality of sets of LED units is turned on and when each UV light emitting LED in each of the plurality of sets of LED units is turned off (Para. 0033, it tracks the usage time during the operating hours); and 
determine the time range based on the tracked times (Para. 0033, the schedule for cleaning mode is determined based on the operating hours which is based on the usage time).
The above rejection also stands for the method of claim 37.

As to claim 27, Gruen discloses the display device of claim 22, further comprising: 
retrieve a current time of day and a time range associated with the display mode (Para. 0033, the operating hours of the ATMs); 
determine whether the current time of day is outside the time range associated with the display
mode (Para. 0033, determining after hours); and 
determine that the one or more conditions for switching modes of operation from the display mode to the cleaning mode is met responsive to determining that the current time of day is outside the time range associated with the display mode (Para. 0033).
The above rejection also stands for the method of claim 38.

As to claim 28, Gruen discloses the display device of claim 22, wherein the controller is further configured to:
receive a user input indicating a time range when the cleaning mode starts and ends (Para. 0033, the operating hours of UV light source has to be programmed by the user); 
generate a rule based on the user input, the rule including the time range when the cleaning mode starts and ends and an action, the action causing the display panel to turn off the plurality of the visible light emitting LEDs in each of the plurality of sets of LED units and to turn on each UV light emitting LED in each of the plurality of sets of LED units (Para. 0033, as discussed above Lin discloses turning off the illumination LEDs and turning on the UV LEDs for the cleaning mode); 
determine whether a current time of day is within the time range of the rule (Para. 0033, determining after hours); and 
cause the display panel to turn off the plurality of the visible light emitting LEDs in each of the plurality of sets of LED units and to turn on each UV light emitting LED in each of the plurality of sets of LED units responsive to determining that the current time of day is within the time range of the rule (Para. 0033, as discussed above Lin discloses turning off the illumination LEDs and turning on the UV LEDs for the cleaning mode).
The above rejection also stands for the method of claim 39.

As to claim 29, Gruen discloses the display device of claim 22, further comprising a motion detection device (Fig. 5 element 508; Para. 0031) and the controller (504) further configured to: 
determine that no motion has been detected within a threshold period of time which satisfies the one or more conditions for switching modes of operation from the display mode to the cleaning mode (Para. 0031).

As to claim 30, Gruen discloses the display device of claim 21, wherein the controller is further configured to:
receive a time duration for the cleaning mode of operation (Para. 0033); 
determine a required intensity for the cleaning mode based on the time duration (Para. 0033, intensity of the UV light is minimized during periods of frequent use); and 
cause the display panel to turn on each UV light emitting LED in each of the plurality of sets of LED units to the required intensity (Para. 0033).

As to claim 31, Gruen (Fig. 2) discloses the display device of claim 21, wherein each of the plurality of sets of LED units includes four LED units including a red light emitting LED, a green light emitting LED, a blue light emitting LED (204), and the UV light emitting LED (206; Para. 0020), and wherein the LED units in each set of LED units are divided into two rows of two units, the rows positioned on top of each other (the upper row has red and green LED and the lower row has UV and blue LED).

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Kim et al. (US 2021/0052756 A1) expressly discloses user input on the screen to select sterilize period (Fig. 17). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625